DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennewick et al. (USPG 2004/0044516, hereinafter referred to as Kennewick).

Regarding claims 1, 16, and 19, Kennewick discloses a computer-implemented method, system (figure 1), and computer program product comprising computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to cause the computer to perform a method (paragraphs 12-13), for analyzing a voice command or request from a user, received at an Artificial Intelligence (AI) system (figure 1; agents 106), for identifying a possibly incorrect or misunderstood voice command or request, comprising: 
paragraphs 147 and 152; “user identification” and “user profile”; AI system in figure 1 using various “agents”), the Al system including a control system and the control system storing the first user profile which includes data about the user in a knowledge corpus wherein the knowledge corpus includes historical data for the first user of a plurality of users (paragraphs 147 and 152; “user identification” and “user profile”; also see figure 1, elements 102-112); 
analyzing content of the audio input to identify a question or command (paragraph 152, “The parser 118 examines the tokens for the questions or commands”); 
identifying a possible defect or error, in whole or in part, of the question or the command, based on the first profile of the first user and the knowledge corpus (paragraphs 156-161 and/or 175-182, variable substitutions and transformations are derived from a number of sources including domain information and user profile for use in place of “possible missing information or errors”; also see paragraphs 149-151, correct or incorrect recognition); 
determining a response by the Al system based on the analysis of the content and the user profile for the first user (paragraphs 147 together with 152-153; generating a response asking the user to verify what the system understood is correct); 
generating possible alternative content, in whole or in part, for the question or the command when the determination for the response based on the analysis includes alternative content (paragraphs 156-161, transformations and/or substitutions); and 
figure 3, step 312; figure 4A, step 420; and/or figure 4B, step 464; present results to the user).  

Regarding claims P201809395US01Page 51 of 592-4, 17, and 20, Kennewick further discloses receiving registration data from the first user for registering the first user with the Al system using the control system (paragraph 147, user profile 110” indicates that the user has been registered with the system); wherein the registration data includes voice prints and/or camera video data (paragraph 147, “The speech recognition engine 120 may determine the user’s identity by voice and name for each utterance” indicates the user of speaker voiceprint in order to identify speaker); wherein the historical data includes historical communications with the control system for the first user and/or communications with associated devices which share information with the Al system (paragraph 15, 43, and 46, “history of the user’s interaction”).  

Regarding claims 5-7, Kennewick further discloses the method of claim 1, further comprising: analyzing a probability of all or part of the content being incorrect or defective in some manner using the historical data in the first user profile (paragraphs 156-161 and/or 175-182, variable substitutions and transformations are derived from a number of sources including domain information and user profile for use in place of “possible missing information or errors”; also see paragraphs 149-151, correct or incorrect recognition; paragraphs 153-154, “Prior probabilities or fuzzy possibilities and associated values are received from a number of sources including the history of the dialog, the user profile 110, and the agent”); and assigning a confidence factor for the command or request based on the probability analysis (paragraphs 153-354 and 188, “confidence level”); wherein the response includes a suggestion to ignore the question or command based on the confidence factor (paragraphs 153-354 and 188; asking the user to verify what the system understood with an implicit suggestion or option for the user to ignore or rephrase the original question); wherein the possible alternative content includes substituting a target one or more words in the content with alternative words (paragraphs 156-161 and 175-182, variable substitutions and transformations).  

Regarding claim 12, Kennewick further discloses the method of claim 1, further comprising: receiving data from Internet of Things (IOT) devices, and the IoT data being included in the historical data (input utterance in figures 3-5; paragraph 152, “The parser 118 determines a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, and dialog history”; paragraphs 86-87, speech unit 128 is considered IoT device because, by definition, an IoT device is a nonstandard computing device that connects wirelessly to a network and has the ability to transmit data); identifying, based on the historical data including the IoT data an illogical command, the illogical command not meeting requirements for congruity between the request or command and the historical data including the IoT data (paragraph 153, “If confidence level of the score is not high enough to ensure a reliable response …” indicates the illogical command not meeting requirements); determining an alternative action and/or a response asking for clarification using the Al system (paragraphs 147 together with 152-153; generating a response asking the user to verify what the system understood is correct; also see figure 5, steps 510-514); and communicating the alternative action and/or the response asking for clarification to the user (paragraphs 147 together with 152-153; generating a response asking the user to verify what the system understood is correct; also see figure 5, steps 510-514).  

P201809395US01Page 54 of 59Regarding claim 13, Kennewick further discloses the method of claim 1, further comprising: receiving a plurality of questions or commands at an Al system, from the plurality of users, respectively (paragraph 147, “Recognized words and phrases may be tagged” and added by the speech recognition engine to corresponding identified user in multiple-user session), identifying each of the users of the plurality of users and associating each user with their respective user profile of a plurality of profiles; analyzing content of each of the questions or commands (paragraphs 147 and 152; “user identification” of “multiple users” and “user profile”); determining a response for each of the questions or commands based on the analysis of the content for each of the questions or command and the associated user profile of the plurality of profiles (paragraphs 147 together with 152-153; generating a response asking the user to verify what the system understood is correct); generating possible alternative content for one or more of the plurality of questions or commands when the determination for the response for the one or more of the questions or commands based on the analysis includes alternative content (paragraphs 156-161, transformations and/or substitutions); and communicating the responses to each of the respective users in response to the plurality of questions or commands, respectively (figure 3, step 312; figure 4A, step 420; and/or figure 4B, step 464; present results to the user; also see paragraph 89, “The agents 106 return results of questions as responses to users”).  

Regarding claim 14, Kennewick further discloses the method of claim 13, wherein the Al system sends a text and/or a chatbot to a respective device for each of the respective users based on the response for each of the questions or commands (paragraph 130, user can set output format, such as “text and graphics display” in paragraph 160; also see figures 4A-B, “PRESENT RESULTS TO USER(S)”).  

Regarding claim 15, Kennewick further discloses the method of claim 1, wherein the Al system includes a listening device, and a speaker for audible communication using a simulated voice (figure 1, speech unit 128 including microphone array 138 listening for speech input, and speaker 136 for outputting speech synthesized by the Text to Speech Engine 124; see TTS in paragraph 89).  

Regarding claim 18, Kennewick further discloses the system of claim 17, wherein the historical data includes historical communications with the control system for the first user and/or communications with associated devices which share information with the Al system (paragraph 29, user profile includes “session histories”; paragraph 114, user profile includes “history of their interactions with the system”).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kennewick in view of White et al. (USPG 2015/0255067, hereinafter referred to as White).

P201809395US01Page 52 of 59Regarding claim 8, Kennewick fails to explicitly disclose, however, White teaches the method of claim 7, wherein the substitute one or more words include rhyming or a similar sounding words in comparison to the target one or more words (paragraph 139, “hay jeff this is sandy” is replaced with “hey jeff this is sandy”).  
Since Kennewick and White are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of substituting rhymed words in order to obtain correct search string.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Meng et al. (USPG 2015/0278285) teach a method for detecting query conflict.  This reference is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656